Title: To George Washington from Ezekiel Porter Belden, 21 Aug. 1779 [letter not found]
From: Belden, Ezekiel Porter
To: Washington, George

Letter not found: from Ezekiel Porter Belden, 21 Aug. 1779. On 18 Aug., GW directed Maj. Gen. Robert Howe to assign a cavalry officer and a detachment of cavalry to proceed to Fishkill, N.Y., as an escort for the new minister of France, and he ordered Howe to have the officer “acquaint me with the arrival of his party that I may know where to send him my directions.” On 22 Aug., GW’s aide-de-camp Tench Tilghman acknowledged Belden’s “letter of the 21st” and gave him instructions for the escort duty (see GW to Howe, 18 Aug., n.1).